Title: Note Respecting Trade and Manufactures, 7 July 1767
From: Franklin, Benjamin
To: 


This memorandum may have been intended as a newspaper article, although the editors have not discovered any printing of it in the London or Philadelphia papers. On the other hand, BF may have written it only for his own or his friends’ amusement. The manuscript is badly torn along its right side, so that many words are lost. The missing words have been supplied from William Temple Franklin’s printing of the document.
  
London, July 7. 1767.
Suppose a Country, X, with three Man[ufactures] as Cloth, Silk, Iron, supplying 3 other Co[untries,] A, B, C; but is desirous of increasing the Vent [and] raising the Price of Cloth; in favour of her own Clo[thiers.]
In order to this, she forbids the Importati[on of] foreign Cloth from A.

A in return forbids Silks from X.
Then the Silk workers complain [of a decay] of Trade.
And X to content th[em, forbids silks from B.]
B in return forbids [iron-ware from X.]
Then the Iron workers complain of [decay.]
And X forbids the Importation of Iron [from] C.
C in return forbids Cloth from X.
What is got by all these Prohibitions?
Answer, All four find their common Stock of Enjoyments and Conveniences of Life diminished.

[B.F.]
